UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1692



VICTOR BYRD,

                                               Plaintiff - Appellant,

          versus


THE RALEIGH HOUSING AUTHORITY,

                                                Defendant - Appellee,

          and


STEVE BEAM,

                                                            Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-253-5-BO-3)


Submitted:    November 19, 2003            Decided:   December 3, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor Byrd, Appellant Pro Se. Charles Theophilus Francis, FRANCIS
& AUSTIN, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Victor Byrd appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint.     We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court.   See Byrd v. Raleigh Housing

Auth., No. CA-02-253-5-BO-3 (E.D.N.C. May 8, 2003).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2